Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of Group II pertaining claims 17-28 for continuing prosecution without traverse in the communication with the Office on 05/23/2022 is acknowledged.

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
	- Cancels withdrawn non-elected(without traverse)  device claims 29-34 --
 
Reason for allowance
 
 
3.	Claims 17-28  are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed METHOD FOR PRODUCING A SUBSTRATE  having the limitations/steps:
--"b) forming a cavity in the oxide layer, the cavity having an opening that lies flush with the free surface so that the oxide layer comprises a first portion having a first thickness and placed between the cavity and the active layer, and a second portion having a second thickness greater than the first thickness, the second portion being placed between the free surface and the active layer;
c) forming a polycrystalline silicon filling layer so as to completely fill the cavity and form a continuous and substantially planar second free surface, the second free surface comprising at least one first polycrystalline silicon surface;
d) assembling the receiver substrate and the donor substrate on the second free surface; and
e) removing the carrier substrate after step d) while preserving the active layer and the sacrificial layer.”--.
In combination with all other limitations /steps as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION
5. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Bedell et al. (US 2004/0259334) discloses  a High-quality SGOI By Annealing Near The Alloy Melting Point

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                        /THINH T NGUYEN/                        Primary Examiner, Art Unit 2897